DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, with regard to claim 1, that “the Back cylinder assembly is a telescoping dual-stage configuration that includes plural stages, and an additional cylinder body 44 surrounding the tube 52 cited as the claimed cylinder body.  Back therefore does not account for a device in which ‘the hydraulic cylinder assembly is a single-stage hydraulic cylinder assembly that lacks an additional cylinder body surrounding the single-tube cylinder body,’ as specifically recited in independent claim 1, and therefore [Back] does not anticipate independent claim 1 for at least this reason.”  Examiner respectfully asserts that the amendment, as written, introduces new matter into the claims.  See the rejection under 35 U.S.C. 112 set forth below.  However, examiner agrees that Back discloses an additional cylinder outside of the single-tube cylinder body, and thus Back does not anticipate claim 1 as amended.  A new reference, Daniels, has been applied against amended claim 1.
With regard to claim 8, applicant has objected to the use of Official Notice in the previous Office Action, and has requested documentary evidence to support to the finding of obviousness.  Documentary evidence is provided below.
With regard to claim 12, applicant has argued that “Back does not account for a device in which ‘the frame remains stationary during expansion and contraction of the hydraulic chamber’” because “the component cited as the frame (i.e. the inner cylinder 44) reciprocates during expansion and contraction of the hydraulic chamber.”  Examiner agrees, and has withdrawn the rejection of claim 12 based on the Back reference.  However, a new reference, Daniels, has been applied against amended claim 12.

Drawings
The drawings were received on September 30, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the hydraulic cylinder assembly is a single-stage hydraulic cylinder assembly that lacks an additional cylinder body surrounding the single-tube cylinder body.”  This limitation contains new matter.  The original disclose does not provide basis for the phrase “hydraulic cylinder assembly that lacks an additional cylinder body surrounding the single-tube cylinder body.” The specification states that “the illustrated embodiment utilizes a single-cylinder body design in which the cylinder body 250 to which the mounting assembly 260 is mounted is movably mounted to the piston rod 240 without an intermediate cylinder body being positioned therebetween” (paragraph 0042, emphasis supplied).  This is not the same as saying that the assembly “lacks an additional cylinder body surrounding the single-tube cylinder body.”  In fact, the specification describes that the “hydraulic cylinder assembly 230 has a proximal end portion 231” (paragraph 0029), and Fig. 7 shows that the collar 262 is part of the proximal end portion 231 and surrounds the cylinder body 250.  Therefore, it is not consistent with the specification to say that there is no additional cylinder surrounding the single-tube cylinder body.
With regard to claim 21, this claim also introduces new matter.  As stated above, collar 262 is part of the hydraulic cylinder assembly and surrounds the single-tube cylinder body 250.  Thus, it is actually the collar 262 that defines an outermost tube of the single-stage hydraulic cylinder assembly.
Claims 2-11 and 22-24 are rejected based on their dependence upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the term “the channel” in line 3 lacks antecedent basis.  Claim 4 will be treated as if it depends from claim 3, rather than claim 2, since claim 3 actually provides support for “the channel.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9-14, 16, 17, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al. (US 2020/0277828, hereinafter Daniels).
With regard to claim 1, Daniels discloses a derrick assembly, comprising:
a frame;
a hydraulic cylinder assembly (103, 105, 109) mounted to the frame, the hydraulic cylinder assembly comprising:
a piston rod (105) secured to the frame;
a single-tube cylinder body (103, 109—note that 109 is a “single tube” according to Figs. 2 and 3) mounted to the piston rod for reciprocal movement between a proximal position and a distal position (tube 109 slides relative to tube 105); and
a hydraulic chamber (see annotated Fig. provided below) defined at least in part by the piston rod and the single-tube cylinder body (see Fig. below), the hydraulic chamber having disposed therein a hydraulic fluid (inherent in the operation of a hydraulic device), the hydraulic chamber expanding and contracting with movement of the cylinder body between the proximal position and the distal position (inherent in the operation of a hydraulic device);
wherein the hydraulic cylinder assembly is a single-stage hydraulic cylinder assembly that lacks an additional cylinder body surrounding the single-tube cylinder body (there is no additional body outside of single-tube 109);
a drive assembly (104) mounted to the cylinder body for movement with the cylinder body (“the hydraulic cylinder 103 raises and lowers the rotary head 104,” paragraph 0004) between the proximal position and the distal position, wherein the drive assembly is operable to rotate an output shaft (101); and
a hydraulic assembly configured to charge the hydraulic fluid into and out of the hydraulic chamber to cause the hydraulic chamber to expand and contract, thereby moving the cylinder body and the drive assembly between the proximal position and the distal position (not specifically described but inherently necessary for operation of Daniels’ hydraulic system—note the presence of hydraulic pipes at the bottom of Fig. 3).


    PNG
    media_image1.png
    476
    301
    media_image1.png
    Greyscale

With regard to claim 2, Daniels discloses a mounting assembly secured to the cylinder body, the mounting assembly comprising a collar (220 or 222) and a mounting plate secured to the collar (mounting plates shown in annotated Fig. below, note that elements 220 and 222 “may be used to mount a rotary head,” paragraph 0038, and thus the mounting plates shown in the Fig. below are at least indirectly coupled to the collar), wherein the drive assembly is secured to the mounting plate (see Fig. below).


    PNG
    media_image2.png
    431
    696
    media_image2.png
    Greyscale

With regard to claim 5, Daniels discloses that the frame comprises an elongated channel (i.e. the space between the rails 111 or 210) in which the cylinder body is reciprocably mounted for movement between the proximal position and the distal position; and
wherein the channel has mounted therein a slide block (212) along which the cylinder body slides as the cylinder body moves between the proximal position and the distal position.
With regard to claim 6, Daniels discloses that the slide block (212) includes a circular central opening sized and shaped to closely receive the cylinder body (see Fig. 6, which shows the cylinder body closely received within slide block 212).  
With regard to claim 9, the slide block is seated in a distal end portion of the channel (note that the claim does not define the reference point for the word “distal”).
With regard to claim 10, Daniels discloses a mobile drilling rig including the derrick assembly of claim 1 (rig shown in Fig. 1), further comprising:
a vehicle (102) to which the derrick assembly is mounted for movement between a first orientation and a second orientation (paragraph 0004, “a drilling rig…attached to the base that may be raised to a vertical orientation when in use and lowered to a substantially horizontal orientation when in transport”); and
a lifting assembly mounted to the vehicle and operable to move the derrick assembly between the first orientation and the second orientation (not specifically described but inherently necessary to lift the large mass to the vertical position).  
With regard to claim 11, Daniels discloses that the vehicle is a flatbed truck (see Fig. 1).
With regard to claim 12, Daniels discloses a derrick assembly, comprising:
a frame (rails 111, 210, plus the flatbed of the truck, as well as all the elements that attach the mast to the flatbed) comprising an elongated channel (i.e. the space between the two mast rails 210);
a hydraulic cylinder assembly mounted to the frame, the hydraulic cylinder assembly comprising:
a fixed part secured to the frame (105);
a movable part (109) mounted to the fixed part for reciprocal movement between a proximal position and a distal position; and
a hydraulic chamber (see annotated Fig. above) defined at least in part by the fixed part and the movable part (see Fig. above), the hydraulic chamber having disposed therein a hydraulic fluid (inherent in a hydraulic system), the hydraulic chamber expanding and contracting with movement of the movable part between the proximal position and the distal position (inherent in a hydraulic system);
a drive assembly (104) mounted to the movable part for movement with the movable part between the proximal position and the distal position, wherein the drive assembly is operable to rotate an output shaft (101);
a hydraulic assembly (inherently necessary in a hydraulic system—note hydraulic lines at the bottom of Fig. 3) configured to charge the hydraulic fluid into and out of the hydraulic chamber to cause the hydraulic chamber to expand and contract, thereby moving the movable part and the drive assembly between the proximal position and the distal position (inherent in a hydraulic system); and
a slide block (212) mounted in the channel (the slide block 212 is seated between the rails 210 and thus within the “channel”), the slide block including an opening sized and shaped to receive the movable part as the movable part moves between the proximal position and the distal position (see Fig. 6),
wherein the frame remains stationary during expansion and contraction of the hydraulic chamber (truck flatbed, rails 210, all remain stationary while the cylinder raises and lowers).  
With regard to claim 13, Daniels teaches that a cross-section of the opening corresponds to a cross-section of the movable part such that the opening is sized and shaped to closely receive the movable part (see Fig. 6, which shows the slide block 212 closed around the movable part).
With regard to claim 14, wherein the slide block is mounted in a distal end portion of the channel (note that the claim does not define the reference point for the word “distal”).  
With regard to claim 16, the fixed part (105) comprises a piston rod (Figs. 2 and 3), and wherein the movable part (109) comprises a cylinder body movably mounted to the piston rod (this relationship is visible in Figs. 2 and 3).
With regard to claim 17, Daniels teaches that the movable part (109) comprises a single tube (see Figs. 2 and 3), and does not include an additional tube mounted inside or outside the single tube (Figs. 2 and 3 show movable part 109 as the outermost tube).  
With regard to claim 21, Daniels teaches that the single-tube cylinder body (109) defines an outermost tube of the single-stage hydraulic cylinder assembly (Figs. 2 and 3 show the single-tube cylinder 109 as the outermost tube).  
With regard to claim 24, Daniels discloses that the drive assembly is coupled to a sidewall of the single-tube cylinder body (via collars 220 and 222 shown in Figs. 6 and 7—see paragraph 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Osadchuk (US 6,227,311).
	With regard to claims 8 and 15, Daniels fails to teach the slide block being formed of an ultra-high molecular weight plastic material.  However, Daniels does teach at least that the slide block should be formed of “material that is softer than the shaft portion [i.e. the cylinder body]” (paragraph 0058).
	Osadchuk discloses surfaces (74c, 74d) which slidingly engage with a pipe used in a drilling system.  The surfaces are made of UHMW polyethylene.  Osadchuk is analogous to Daniels in the sense that both references teach a surface that slidingly engages with a tubular object.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Daniels by making the slide block of the UHMW material taught by Osadchuk, as Osadchuk teaches that UHMW polyethylene is a “low friction, abrasion resistant” material (Osadchuk, column 4, lines 32-33).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels.
With regard to claim 22, Daniels fails to disclose that the single-stage hydraulic cylinder assembly includes a hydraulic line extending along an outer surface of the single-tube cylinder body (note that the claim does not specify what the hydraulic line is connected to).
However, Daniels does disclose an apparent connection for drilling fluid into the drive head (see the annotated Fig. below—note that the hydraulic line is not labeled, nor is it completely illustrated).

    PNG
    media_image3.png
    386
    473
    media_image3.png
    Greyscale

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Daniels such that a hydraulic line was provided to the drive head for the purpose of delivering drilling fluid to the drive head, in order to cool and lubricate the drill bit during drilling.  Daniels, as modified, discloses a hydraulic line “along the outer surface of the single-tube cylinder body.”  In the Fig. 5 position, the drive head is lifted up, and the hydraulic line extending to the drive head will broadly be positioned “along the outer surface of the single-tube cylinder body.”




Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/          Primary Examiner, Art Unit 3676